Townsend, J.
(after stating the facts). We have gone through this record and examined the briefs with some degree of care, and we have discovered no sufficient reason to disturb the former action of this court. The court below, in sustaining the demurrer, complied with the order of this court (82 S. W. 852), and, the appellants declining to amend their complaint, the court very properly dismissed the case, and the said judgment of the lower court is therefore hereby affirmed.
*244Clayton and Gill, JJ., concur. Raymond, C. J., not participating.